The former decision (275 App. Div. 631) determined that the Statute of Limitations would not necessarily bar the prosecution of this action. A motion to dismiss the complaint on that ground was dejiied inasmuch as it appeared from the complaint that the cause of action sounded in equity. The defenses of the Statute of Limitations should not be stricken from the answer, however, in the event that plaintiff’s proofs shape themselves in such a manner as to indicate that there is an analogous limitation at law (Keys v. Leopold, 241 N. Y. 189). On consent of the parties, N. V. Revisa, a Dutch corporation, should be brought in as a party plaintiff. Order unanimously modified so as to strike out the second defense of res judicata and, as so modified, affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Peck, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ.